Case 6:19-cv-00325-JCB-KNM Document 21 Filed 09/03/20 Page 1 of 1 PageID #: 46




                                   No. 6:19-cv-00325

                               Dexter Fields-Kay,
                                    Plaintiff,
                                       v.
                        Smith County Sheriff’s Office, et al.,
                                   Defendants.


                                       ORDER

               Plaintiff Dexter Fields-Kay, a former inmate at Smith
            County Jail proceeding pro se, filed this action pursuant to 42
            U.S.C. § 1983, alleging that he was denied access to the Smith
            County law library and to court. This case was referred to
            Magistrate Judge K. Nicole Mitchell. Doc. 3.
                On July 13, 2020, Judge Mitchell entered a report and rec-
            ommendation that this lawsuit be dismissed without preju-
            dice as moot. Doc. 20. The following day, a copy of the mag-
            istrate judge’s report was sent to plaintiff’s last-known ad-
            dress. Plaintiff has not filed any objections.
               When there have been no timely objections to a magistrate
            judge’s report and recommendation, the record is only re-
            viewed for clear error. Douglass v. United Servs. Auto. Ass’n, 79
            F.3d 1415, 1420 (5th Cir. 1996). Here, there is no clear error.
            Accordingly, the court adopts the magistrate judge’s report
            and recommendation. The above-styled civil action is dis-
            missed without prejudice as moot. Any motions that may be
            pending in this civil action are hereby denied.
                                So ordered by the court on September 3, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
